Citation Nr: 1316321	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability ratings for major depressive disorder higher than 30 percent from October 7, 2002, and 50 percent from December 26, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to March 1978, and from August 1987 to March 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an April 2008 rating decision, the RO continued a 30 percent disability rating for major depressive disorder.  The RO also denied a TDIU.  In a February 2013 rating decision, the RO increased the rating for major depressive disorder to 50 percent effective December 26, 2012.

In October 2012, the Board remanded the case for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  From April 30, 2004, the Veteran's major depressive disorder has produced occupational and social impairment, with reduced reliability and productivity due to disturbances of mood, crying spells, and difficulty getting along with other people.

2.  The Veteran's major depressive disorder has produced deficiencies in work and mood but not in family relations, judgment, and thinking, with suicidal ideation, but normal speech and the ability to function appropriately most of the time.

3.  The combined effects of the Veteran's major depressive disorder, low back disability, and ventral hernia residuals make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From April 30, 2004, the Veteran's major depressive disorder has met the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2012).

2.  The Veteran's major depressive disorder has not met the criteria for a disability rating higher than 50 percent at any time.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434.

3.  The combined effects of the Veteran's service connected disabilities warrant a TDIU.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in October 2002, September 2007, and December 2008.  Those letters addressed the information and evidence necessary to substantiate claims for service connection, increased disability ratings, and a TDIU, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The claims file contains the Veteran's service treatment records, post-service treatment records, VA examination reports, and records from the United States Social Security Administration (SSA).  The reports of VA examinations are adequate to address the Veteran's claims for higher ratings for major depressive order and for a TDIU.  In response to the instructions in the October 2012 Board remand, the RO obtained SSA records and performed VA medical examinations.  The RO attempted to obtain more recent VA medical treatment records, but found that such records were not available.  The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Major Depressive Disorder

In a July 1998 rating decision, the RO granted service connection for major depressive disorder and assigned a 10 percent disability rating.  On October 7, 2002, the RO received from the Veteran a claim for an increased rating for major depressive disorder.  In a June 2004 rating decision, the RO increased the rating for major depressive disorder to 30 percent effective October 7, 2002.  The Veteran continued his appeal, seeking a rating higher than 30 percent.  In a February 2013 rating decision, the RO increased the rating for major depressive disorder to 50 percent effective December 26, 2012.  The Veteran has continued his appeal, which is now for a rating or ratings higher than 30 percent from October 7, 2002, and 50 percent from December 26, 2012.  He essentially contends that his impairment from major depressive disorder warrants higher ratings.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  


In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board will consider whether different ratings are warranted for different time periods.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders such as major depressive disorder under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent


Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF score ranging from 55 to 75.  GAF scores of 71 to 80 are for symptoms if present that are transient and expectable reaction to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social, occupational, or school functioning.  GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or moderate difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

The Veteran was diagnosed with depression as early as the 1990s.  Records of private mental health treatment in 2000 to 2007 reflect that the Veteran was on medications to treat depression and attention deficit hyperactivity disorder (ADHD).  The treating psychiatrist observed that the Veteran had a depressed mood, sleep difficulties, and occasional suicidal thoughts.  The psychiatrist noted that the Veteran had mild impairment of work performance.  It was noted that the Veteran worked driving a truck.  From 2002 forward the Veteran reported having crying spells that sometimes interfered with his work.  In 2000 the psychiatrist assigned a GAF score of 60.

On VA mental health examination in November 2002, the Veteran reported that he had lost a truck driving job due to an acute depressive episode, but that presently he was functioning adequately in another truck driving job.  He stated that two or three times a month he had crying spells that lasted about two hours each.  He indicated that those episodes necessitated avoiding social environments and were a barrier to working in certain occupations.  He reported that he remained on medications for depression and ADHD.  He stated that he was able to sleep six to eight hours.  On examination, the Veteran showed some anxiety.  He had no thought, communication, or memory impairment.  There was no evidence of depressed mood, obsessive behavior, or psychotic process.  The examiner found that the Veteran's depressive episodes did not significantly impair him in his truck driving work.  The examiner assigned a GAF score of 75.

In statements submitted in 2003 and 2004, the Veteran indicated that he wanted to continue to work in law enforcement as he did during service, but that his major depressive disorder made that impossible.  He submitted a 1999 letter from a potential employer who indicated that the Veteran was found to be disqualified for police officer positions because of his diagnosis of major depressive disorder.  The Veteran wrote that his major depressive disorder also had caused him to lose truck driving jobs.  He related that he discussed his depressive disorder symptoms with his current employer and that the employer accommodated him by assigning him to a job with minimal interaction with others.  

On VA mental health examination in April 2004, the Veteran reported occasional depression and emotional instability with easy frustration and anger.  He stated that one to two times a month he had crying spells that interrupted his work as a truck driver.  He also reported some insomnia, irritability, and decreased concentration.  He stated that he continued on medications for depression and ADHD.  He reported that he had lost at least one truck driving job due to emotional outbursts.  He expressed that the stress of his current truck driving job exceeded his capabilities.  On examination, the Veteran had a stable mood and an intense affect.  There was no indication of thought disorder.  His memory was intact.  The examiner listed diagnoses of ADHD and mood disorder, and assigned a GAF score of 60.

In June 2006 the Veteran was admitted to Southwestern State Hospital in Thomasville, Georgia, for mental health treatment.  He was referred from an emergency department where he was seen for overwhelming dysphoria and suicidal thoughts.  During inpatient treatment, a treating clinician noted that the Veteran's mood was dysphoric.  His suicidal ideation remitted, and the day after he was admitted he was discharged with plans for continued treatment including medication.

Notes from private psychiatric treatment in 2007 reflect that the Veteran reported suicidal thoughts.  In June 2007 the Veteran was admitted to Ten Broeck Hospital in Jacksonville, Florida, for psychiatric treatment for depression.

In an October 2007 statement, the Veteran wrote that employers had revoked job offers when they learned of his physical and mental disabilities.  He reported that he had lost several jobs he had because of the effects of his major depressive disorder or avoidant personality disorder.  He stated that he had been hospitalized for his major depressive disorder on two occasions in 2006 and 2007.  He related that his work as a truck driver was often interrupted by two-hour crying spells sometimes accompanied by suicidal ideation.  He stated that he had concluded that his mental disability made him unemployable.

In October 2007 a psychologist evaluated the Veteran's mental impairment for SSA claims purposes.  The psychologist stated that the Veteran's depressive and attentional issues might interfere with concentration and maintenance of a consistent pace at work, but that he appeared mentally able to complete tasks in adequate time.  The psychologist noted the Veteran's report of irritability and distrust of others, but expressed the belief that the Veteran was able to interact on a superficial level with coworkers, supervisors, and the public.  The psychologist stated that the Veteran had trouble adjusting to extreme changes, but appeared capable of functioning in a low stress environment.

In November 2007 the Veteran was admitted to Ten Broeck Hospital for psychiatric treatment due to intensifying depressive symptoms, crying spells, and suicidal thoughts.  A treating psychiatrist added a diagnosis of bipolar disorder, and added lithium to the Veteran's medications.  The Veteran was discharged three days after he was admitted.

On VA mental health examination in March 2008, the Veteran reported that he continued in mental health treatment.  He stated that in November 2007 he was hospitalized for suicidal ideation.  He reported episodes of depression and tearfulness that occurred one to two times per week and lasted about an hour each.  He did not relate any sleep impairment, panic attacks, or obsessive behavior.  He indicated that he had suicidal thoughts.  He indicated that he had been fired from his most recent job and was unemployed.  The examiner found that the Veteran's speech, thought processes, and memory were normal.  The examiner assigned a GAF score of 60 for the Veteran's depressive disorder.  The examiner found that the Veteran's depressive disorder symptoms were transient and mild and interfered with work only during periods of significant stress.

In an April 2008 rating decision, the RO denied service connection for ADHD, avoidant personality disorder, dysthymia, and obsessive compulsive disorder.  The RO continued the 30 percent rating in effect for the Veteran's major depressive disorder.  

In April 2008 the Veteran had a psychological evaluation for SSA claims purposes.  He described his history of mental disorder symptoms and difficulty getting along with people and maintaining employment during and since service.  The examiner provided a diagnosis of bipolar disorder and a GAF score of 55.

In January 2010, SSA found that the Veteran was disabled from March 2009 forward, with a primary diagnosis of back disorders and a secondary diagnosis of affective and mood disorders.

The Veteran had a VA mental health evaluation in September 2012.  He reported that one or two times per week he stayed in bed for about three days with episodes of depression.  The clinician provided diagnoses of major depressive disorder and a personality disorder.  The clinician assigned a GAF score of 55.

On VA mental health examination in December 2012, the examiner provided diagnoses of recurrent major depressive disorder and a personality disorder.  The Veteran indicated that he was not employed.  He stated that he remained on medication for depression and was on medication to assist with sleep.  He indicated that he felt bad about one day per week, and spent such days isolated in his house.  He reported having morbid thoughts of death without intention to harm himself.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that the impairment of functioning was primarily due to the personality disorder.  The examiner stated that the Veteran's major depression was secondary and was mild.  The examiner assigned GAF scores of 63 for major depression and 55 for personality disorder.

The Board notes that clinicians have found that the Veteran has mental and behavioral disorders such as ADHD and personality disorder which are not service-connected.  Some clinicians have related some of the Veteran's functional impairment to his service-connected mental disability and other impairment to non-service-connected disorders.  The combined clinical evidence does not provide a clear and consistent picture, however, and does not provide an adequate basis to distinguish between aspects of the Veteran's impairment when evaluating the Veteran's service-connected mental disability.  The Board will consider the evidence as to the Veteran's overall impairment due to mental disability when evaluating his service-connected major depressive disorder.

The evidence indicates that the Veteran's impairment due to mental disability has increased since 2002.  The Veteran's major depressive disorder impaired him to the extent that he lost jobs and needed accommodation to remain employed.  By the time of his April 30, 2004, VA examination the evidence indicated that he had occupational and social impairment with reduced reliability and productivity due to disturbances of mood, crying spells, and difficulty getting along with other people.  The Board therefore grants a 50 percent rating effective from April 30, 2004.

The evidence presents somewhat varied depictions of the Veteran's symptoms and impairment, but has not shown impairment consistent with a rating higher than 50 percent.  The Veteran has had deficiencies in work and mood but has not had problems that reach the level of deficiencies in family relations, judgment, and thinking.  He has had suicidal ideation, but has maintained normal speech and the ability to function appropriately most of the time.  His level of impairment thus does not warrant a rating higher than 50 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran had three psychiatric hospitalizations in 2006 and 2007, though none since.  The evidence indicates that his major depressive disorder has had significant effects on his employment.  The Veteran's level of functional impairment is addressed, however, in the criteria for assigned ratings, including the 50 percent rating from April 30, 2004, granted in this decision.  The Veteran's symptoms and resulting disability fit within the rating criteria, and the rating criteria provide for higher ratings when there is even greater disability.  It is therefore not necessary to refer the rating of his major depressive disorder for consideration of extraschedular ratings.

TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable.  VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities included major depressive disorder rated as 50 percent disabling, right lower extremity radiculopathy rated at 20 percent, lumbosacral degenerative disc disease rated at 10 percent, left ankle fracture residuals rated at 10 percent.  He also has service-connected right fourth finger injury residuals, right fifth toe fracture residuals, left big toe fracture residuals, right inguinal herniorrhaphy residuals, and ventral hernia residuals, each of which is rated at 0 percent.  The combined rating for his service-connected disabilities is 70 percent.  A TDIU is warranted if the combined effects of the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

Statements from the Veteran and history he provided in treatment and examinations indicate that after service he was employed approximately through 2006, the last several years as a truck driver.  The Veteran has reported that his mental and emotional disability progressively narrowed the range of jobs he could obtain and retain.  He has stated that his low back disability came to preclude physically demanding work.

In a VA mental health examination in March 2008, the examiner expressed the opinion that the Veteran's major depressive disorder did not make him unemployable.  In 2010, SSA found that from 2009 the Veteran's back disorders and affective and mood disorders made him unemployable.  In recent years, VA and non-VA clinicians have assigned for the Veteran's mental disability a GAF score of 55, which is consistent with moderate difficulty in occupational functioning and conflicts with coworkers.  On VA examinations in December 2012, an examiner found the Veteran's depression was not sufficient to make him unemployable.  Another examiner found that the Veteran's low back disability limited his capacity for prolonged sitting, standing, heavy lifting, or repetitive bending.  The second examiner found that residuals of injuries of the Veteran's left ankle fracture, right fourth finger, right fifth toe, and left big toe produced no limitations on employment, and that residuals of his ventral hernia made him unable to perform heavy lifting or forceful pushing or pulling.

The SSA has found that the Veteran is unemployable as a result of low back and mental disabilities, which are service connected.  VA and other clinicians have found that his mental disorders produce at least moderate occupational impairment.  In 2012 a VA examiner concluded that the Veteran's low back disability and ventral hernia residuals impose limitations on the physical occupational demands that he could handle.  The combined effects of mental and physical impairment from service-connected disabilities can reasonably be expected to keep the Veteran from maintaining a substantially gainful occupation.  On balance, the Board finds that the record supports a TDIU.









ORDER

From April 30, 2004, a 50 percent disability rating for major depressive disorder is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 50 percent for major depressive disorder is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


